Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT NO. 2 TO

EXTENDED JOINT DEVELOPMENT AGREEMENT

AMENDMENT TO

PATENT AND TECHNOLOGY LICENSE AND PURCHASE AGREEMENT

AND

SUBLICENSE AGREEMENT BETWEEN SPE AND PHILIPS

This Amendment No. 2 (“Amendment”) to the Extended Joint Development Agreement,
effective November 15, 2009 (“Joint Development Agreement”) is entered into as
of August 5, 2015 (the “Effective Date”), by and between Philips Medical Systems
Nederland B.V. (“PMSN”) and Hansen Medical, Inc. (“Hansen”).

This Amendment is also effective as Amendment No. 2 to the Patent and Technology
License and Purchase Agreement of February 3, 2011 (the “Master Agreement”) by
and between Hansen, PMSN and Koninklijke Philips N.V. (“KPNV” or with PMSN,
“Philips”) and is entered into as of the Effective Date by and between Hansen,
KPNV and PMSN. The former name of KPNV was Koninklijke Philips Electronics N.V.
Hansen and Philips are referred to herein collectively as the “Parties” and
individually as a “Party”.

This Amendment is further effective as Amendment No. 2 to the Sublicense
Agreement Between SPE and Philips (“SPE Sublicense Agreement”) of February 3,
2011, by and between ECL7, LLC, a Delaware LLC, (hereinafter referred to as
“SPE” or “ECL7”) and Philips.

WHEREAS, Philips, Hansen and SPE have previously entered into the Joint
Development Agreement, the Master Agreement and the SPE Sublicense Agreement.

WHEREAS, Philips, Hansen SPE desire to amend the Joint Development Agreement,
Master Agreement and SPE Sublicense Agreement in accordance with the terms of
this Amendment.

NOW, THEREFORE, in consideration for the agreements set forth below and for good
and valuable consideration, receipt and adequacy of which is hereby
acknowledged, Philips, Hansen and SPE hereby agree to amend the Joint
Development Agreement, Master Agreement and SPE Sublicense Agreement as follows
and the parties hereto agree as follows:

A M E N D M E N T

 

  1. The Joint Development Agreement is hereby amended as follows:

a. Assignment to Associated Company. The Joint Development Agreement is hereby
assigned to KPNV pursuant to paragraph 15.1 of the Joint Development Agreement.
The second paragraph of the Joint Development Agreement is deleted and replaced
with the following:

Koninklijke Philips N.V., a company duly incorporated under the laws of

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

The Netherlands, having its registered office at High Tech Campus 5, Eindhoven,
The Netherlands (hereinafter referred to as “Philips”),

b. Amendment of Section 2.1.2. Section 2.1.2 of the Agreement is hereby amended
and restated in its entirety as follows:

Philips will have no right to any Sales Fees for systems sold and delivered to
an end customer after [***].

c. Amendment of Section 2.1.3. Section 2.1.3 of the Agreement is hereby amended
and restated in its entirety as follows to reduce the System Sales Fees by 50%:

The System Sales Fees hereunder will be [***] per Vascular System (excluding
catheters) invoiced to the end customer, provided that no System Sales Fee will
be due for systems that are delivered to customers only to replace a Vascular
System (for warranty or service reasons) for which appropriate System Sales Fee
was already awarded to Philips.

d. Amendment of Section 2.1.4. Section 2.1.4 of the Agreement is hereby amended
and restated in its entirety as follows to reduce the Catheter Sales Fee by 50%:

The Catheter Sales Fee hereunder will be [***] per catheter [***] sold for use
with the Vascular System for vascular application and invoiced to the end
customer, provided that no Catheter Sales Fee will be due for catheters that are
delivered to customers only to replace catheters (for warranty or service
reasons) for which appropriate Catheter Sales Fee was already awarded to
Philips.

e. The reduction in the System Sales Fees and Catheter Sales Fees set forth
above shall apply to any and all such System Sales Fees and Catheter Sales Fees
that are invoiced to an end customer after the Effective Date of this Amendment
No. 2 to the Agreement.

f. The title of Article 14 of the Agreement is changed from “Notices” to
“Notices and Payments.” A new Section 14.2 is added:

 

  14.2 The total of Sales Fees shall be paid by wire transfer in US Dollars to
Philips’ US Dollar Bank Account with CITIBANK in New York under the following
references:

 

       Bank Account No.: [***]

       in the name of: Koninklijke Philips N.V. – Licenses –

       SWIFTCODE: [***]

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Reference: “Hansen Medical Agreement Amendments, [***]”

All costs, stamp duties, taxes (including but not limited to value added taxes,
income taxes) and other similar levies arising from or in connection with the
conclusion of this Agreement shall be borne by the Party whose obligation it is
to pay such costs, stamp duties, taxes and other similar levies.

In the event that the government of a country imposes any income taxes to be
withheld from payments made by Hansen to Philips hereunder and requires Hansen
to withhold such tax from such payments, Hansen may deduct such tax from such
payments. In such event, Hansen shall provide Philips with tax receipts issued
by the relevant tax authorities so as to enable Philips to support a claim for
credit against income taxes which may be payable by Philips and/or its
Associated Companies in The Netherlands and to enable Philips to document, if
necessary, its compliance with tax obligations in any jurisdiction outside The
Netherlands.

 

  2. The Master Agreement is hereby amended as follows:

a. Deletion of Buy Back Field Definition. Paragraph 1.3 of the Master Agreement,
which defines “Buy Back Field”, is deleted in its entirety.

b. Removing reference to Buy Back Field in Paragraph 2.2.2 (Grantback License).
The first sentence of paragraph 2.2.2 is amended to delete the reference to any
Buy Back Field. The first sentence of paragraph 2.2.2 hereby is amended and
restated as follows:

2.2.2 Grantback License. Effective as of the Closing, Philips hereby grants to
Hansen and its Affiliates a world-wide, royalty-free, exclusive (subject to
Philips’ nonexclusive retained rights to research, develop, make, have made,
use, have used, import, sell, have sold and otherwise commercialize and exploit
Products in each case solely within SDOF Medical Robotics Field), irrevocable
license under the Purchased Hansen Patents for the lifetime of each patent
right, to use and practice the Purchased Hansen Patents for and in any and all
activities and applications in the SDOF Medical Robotics Field and Medical
Robotics Field that Hansen or its Affiliates (or any of their respective
sublicensees) see fit, including, without limitation, the right to research,
develop, make, have made, use, have used, import, sell, have sold, offer to sell
and otherwise commercialize and exploit any Product (including software),
process or service including the right to have any such Product, process or
service made for it and/or its Affiliates or sold or otherwise disposed of for
it or its Affiliates by third parties and to grant to Luna and

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Intuitive rights under the Purchased Hansen Patents to enable the continued
grant of rights with respect to the Purchased Hansen Patents as set forth in the
Hansen-Luna Agreement and the Hansen-Intuitive Cross License Agreement. ….

c. Amendment of Section 3.3 (FOSSL Enabled Product Payments). Section 3.3 of the
Master Agreement is amended to change the per unit royalty from [***] to [***].
Section 3.3 hereby amended and restated as follows:

3.3 FOSSL Enabled Product Payments. In further consideration of the rights
granted hereunder by Hansen to Philips, following the Closing, Philips shall
make a royalty payment in the form of a FOSSL Enabled Product Payment to Hansen
for each calendar year starting with the first calendar year after the first
sale by Philips of a FOSSL System and ending with the sixth calendar year after
the first sale by Philips of a FOSSL System. The royalty payment shall be for
the [***] FOSSL System ([***]) of any version delivered to, accepted by, and
paid for, by [***] customers in that respective year and for each unit of FOSSL
Systems delivered to and accepted by Philips’ (or its Affiliates’ or their
respective licensees’ or sublicensees’) customers in excess of [***] in that
respective year. The FOSSL Enabled Product Payment shall be made [***]. For all
FOSSL Systems for which a FOSSL Enabled Product Payment is due, the FOSSL
Enabled Product Payments made in a given calendar year shall be an amount which
is equal to [***] (due within [***] of receiving an invoice for the amount due
after the delivery and acceptance of [***] of a FOSSL System in the applicable
calendar year when [***]) plus [***] for each delivered and accepted FOSSL
System after the total of such deliveries during the applicable calendar year
reaches [***]. For the avoidance of doubt, the [***] of this Section 3.3 shall
[***].

d. Deletion of Paragraph 3.3.1 (Extension). Paragraph 3.3.1 is deleted in its
entirety:

e. Amendment of Paragraph 3.5.1 (under Naked (Sub)licenses and Cross Licenses).
The first sentence of paragraph 3.5.1 is amended to change “[***] of the
Reasonably Perceived Net Value” to “[***] of the Reasonably Perceived Net
Value.”. The first sentence of Paragraph 3.5.is 1 hereby amended and restated as
follows:

3.5.1 If Philips or its Affiliates enters into a Naked License or Naked
Sublicense based on the FOSSL IP then Philips shall pay [***] of the Reasonably
Perceived Net Value to Hansen ([***]), if and when that value is realized by
Philips or its present or future Affiliates. ….

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

f. Amendment of Paragraph 3.5.2 (under Naked (Sub)licenses and Cross Licenses).
The first sentence of paragraph 3.5.1 is amended to change “[***] of the
Reasonably Perceived Net Value” to “[***] of the Reasonably Perceived Net
Value.”. The amended first sentence of Paragraph 3.5.2 is hereby amended and
restated as follows:

3.5.2 If Philips or its present or future Affiliates enters into a cross-license
based on the FOSSL IP, and the FOSSL IP is material to the cross license, then
Philips shall pay [***] of the Reasonably Perceived Net Value attributed to the
FOSSL IP ([***]). …

g. Deletion of Article 4 (Anti-Shelving Provisions). Article 4 of the Master
Agreement is deleted in its entirety.

h. Removing Reference to Buy Back Field in Article 6 (Non-Competition). The
first sentence of Section 6 is amended to delete the reference to a Buy Back
Field. The first sentence of Section 6 is hereby amended and restated as
follows:

6. Non-Competition. During the Term of the Agreement, Hansen shall not directly
or indirectly develop, manufacture, distribute, sell or market any Hansen
Products in the Vascular Non-Robotic Field, the Endoluminal Non-Robotic Field,
the Non- Robotic Medical Devices Field (including the Colonoscopy Non-Robotic
Field), and the Orthopedics Field. ….

 

  3. The SPE Sublicense Agreement is hereby amended as follows:

a. Amendment of Section 3.2 (Product Payments). Section 3.2 is hereby amended to
reduce the per unit FOSSL Enabled Product Payment royalty by 50%. Section 3.2 of
the SPE Sublicense Agreement is hereby amended and restated in its entirety as
follows:

3.2 Product Payments. In further consideration of the rights granted hereunder
by SPE to Philips, Philips shall make a royalty payment in the form of a FOSSL
Enabled Product Payment to SPE for each calendar year starting with the first
calendar year after the first sale by Philips of a FOSSL System and ending with
the sixth calendar year after the first sale by Philips of a FOSSL System. The
royalty payment shall be for the [***] FOSSL System ([***]) of any version
delivered to, accepted by, and paid for, by Philips’ (or its Affiliates’ or
their respective licensees’ or sublicensees’) customers in that respective year
and for each unit of FOSSL Systems delivered to and accepted by Philips’ (or its
Affiliates’ or their respective licensees’ or sublicensees’) customers in excess
of [***] in that respective year.

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

The FOSSL Enabled Product Payment shall be made [***]. For all FOSSL Systems for
which a FOSSL Enabled Product Payment is due, the FOSSL Enabled Product Payments
made in a given calendar year shall be an amount which is equal to [***] (due
within [***] of receiving an invoice for the amount due after the delivery and
acceptance of [***] of a FOSSL System in the applicable calendar year when
[***]) plus [***] for each delivered and accepted FOSSL System after the total
of such deliveries during the applicable calendar year reaches [***]. For the
avoidance of doubt, the [***] of this Section 3.2 shall [***]. FOSSL Enabled
Product Payments shall be subject to the terms and conditions of Sections 3.4,
3.6, 3.9, 3.10, 3.14, and 3.15 of the Hansen-Philips Agreement, mutatis
mutandis, to refer to amounts due under this Section 3.2 and with references to
Hansen interpreted as references to SPE.

b. Amendment of Paragraph 3.3.1. The first sentence of Paragraph 3.3.1 of the
SPE Sublicense Agreement is amended to change “[***]” to “[***]”. Paragraph
3.3.1 of the SPE Sublicense Agreement is hereby amended and restated in its
entirety as follows:

3.3.1 If Philips or its Affiliates enters into a Naked License or Naked
Sublicense based on the FOSSL IP then Philips shall pay [***] of the Reasonably
Perceived Net Value to SPE ([***]), if and when that value is realized by
Philips or its present or future Affiliates. ….

c. Deletion of Paragraph 3.2.1 (Extension). Paragraph 3.2.1 of the SPE
Sublicense Agreement is deleted in its entirety:

d. Amendment of Paragraph 3.3.2. The first sentence of paragraph 3.3.2 of the
SPE Sublicense Agreement is hereby amended to change “[***]” to “[***].” The
first sentence of paragraph 3.3.2 is hereby amended and restated in its entirety
as follows:

3.3.2 If Philips or its present or future Affiliates enters into a cross-license
based on the FOSSL IP, and the FOSSL IP is material to the cross license, then
Philips shall pay [***] of the Reasonably Perceived Net Value attributed to the
FOSSL IP ([***]). ….

e. Section 4 (“Anti-Shelving Provisions”) of the SPE Sublicense Agreement is
deleted in its entirety.

f. Removing Reference to Buy Back Field in Section 18.8 (Non-Competition).
Section 18.8 of the SPE Sublicense Agreement is hereby amended and restated in
its entirety as follows:

18.8 Non-Competition. During the Term of the Agreement, SPE

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

shall not directly or indirectly develop, manufacture, distribute, sell or
market any Hansen Products in the Vascular Non-Robotic Field, the Endoluminal
Non-Robotic Field, the Non- Robotic Medical Devices Field (including the
Colonoscopy Non-Robotic Field), and the Orthopedics Field. To avoid doubt, the
foregoing covenant shall not be read or interpreted to extend to the SDOF
Medical Robotics Field and the Medical Robotics Field. The covenant of this
Section 18.8 shall not apply to any entity that acquires SPE, by a Change of
Control or otherwise, or any other Affiliate of SPE following a Change of
Control of SPE or its Affiliates, with respect to any intellectual property
rights that such entity owned or otherwise controlled prior to the Change of
Control or after such Change of Control (other than the FOSSL IP), or with
respect to any activities already done by that entity prior to the Change of
Control or after such Change of Control (other than in connection with the FOSSL
IP).

 

  4. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Joint Development Agreement, Master Agreement
and SPE Sublicense Agreement shall continue in full force and effect.

 

  5. Entire Agreement. The Joint Development Agreement, Master Agreement and SPE
Sublicense Agreement, as amended by the Amendment, constitute the entire and
exclusive agreement between the Parties with respect to the subject matter
thereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement, as amended by this Amendment. This
Amendment may be executed in one or more counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Facsimile counterparts shall be deemed to be originals.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

HANSEN MEDICAL, INC.     ECL7, LLC By:   /s/ Cary Vance     By:   /s/ Jenefer
Chin Name:   Cary Vance     Name:   Jenefer Chin Title:   President & Chief
Executive Officer     Title:   President

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

PHILIPS MEDICAL SYSTEMS NEDERLAND B.V.     By:   /s/ Bert van Meurs     By:    
Name:   Bert van Meurs     Name:     Title:   Senior Vice President     Title:  
 

 

KONINKLIJKE PHILIPS N.V.     By:   /s/ Brian Hinman       Name:   Brian Hinman  
    Title:   Chief Intellectual Property Officer      

 

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION.

 

8